Title: To George Washington from Lieutenant Colonel William Stephens Smith, 27 March 1778
From: Smith, William Stephens
To: Washington, George



May it please your Excellency
Downings Town [Pa.] March 27th 1778

Inclosed I send a Letter from Colo. Gibson treating as I am inform’d of the Officers (attending the British & Hessian Prisoners) being permitted to go into the City they propose being at the White Horse this Evening & would be happy to be made acquainted with your Excellency’s Sentiments upon that Subject I shall do myself the Honour of waiting on your Excellency to Morrow to receive your Orders concerning my Men. I remain with the greatest Esteem Your Excellency’s Obliged Servt

Wm S. Smith Lee’s Regt

